COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER ON MOTION FOR REHEARING

Appellate case name:     In re J.M.H., A Child

Appellate case number:   01-11-00591-CV

Trial court case number: 08-DCV-167174

Trial court:             387th District Court of Fort Bend County, Texas

Date motion filed:       February 20, 2013

Party filing motion:     Appellant

       It is ordered that the motion for rehearing is (X) DENIED ( ) GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually     x Acting for the Court

Panel consists of: Justices Keyes, Massengale, and Brown


Date: May 3, 2013